                   UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION
DISH NETWORK L.L.C.,                     )       Case No: 6:20-cv-1896-PGB-DCI
                                         )
             Plaintiff,                  )
      v.                                 )
                                         )
ALFA TV INC., HAITHAM MANSI              )
a/k/a Haitham al-Heti, HISHAM            )
MANSE IBRAHEM, NEZAR SAEED               )
HAMMO, and MOHAMMED ABU                  )
OUN a/k/a Mohammad Abuoun,               )
individually and together d/b/a          )
ElafnetTV,                               )
                                         )
                                         )
             Defendants.                 )
                                         )
                    DECLARATION OF PETER BERMEUS
I, Peter Bermeus, of Sweden, declare as follows:
      1.     I make this declaration based on personal knowledge and, if called on
to testify, would testify competently as stated herein.
      2.     I am over the age of 18, not a felon, and I am not a party nor an attorney
for any party in this action. I am currently employed as a senior consultant and
investigator with Investigation Services Europe AB, where part of my work includes
serving process from lawsuits filed abroad on individuals in Sweden.
      3.     I have worked as a private investigator and process server since 2006.
Prior to that I served for eight years as a detective inspector for a county criminal
investigation department in Sweden. At the end of March 2021, I was retained to
serve, consistent with Swedish law, a copy of the complaint and summons from the
above-captioned case on an individual named Haitham Mansi, who I understand is
a defendant in that case. As explained below, based on my experience and analysis
of Swedish law, service was accomplished on Mansi consistent with the
fundamental principles of Swedish law.


                                             1
                                  Swedish Law
      4.     Sweden is a civil law state, and service of complaints and summonses
for cases filed in Sweden are typically effected by court officials – not private
investigators. Indeed, according to Section 1 of the Swedish Act of Service of Process
(sw: delgivningslagen, 2010:1932, “The Act”), service can only be made with
documents from a court, official, or as otherwise required by law. However, if
service is required from abroad, service may be effected in Sweden in accordance
with the law of the state in which the lawsuit was filed, provided that it does not
violate the fundamental principles of the Swedish legal system, Section 2 of the Act.
      5.     Pursuant to Section 16-18 of the Act, service should firstly be
performed by mail or personal delivery. Secondly, service can be done by leaving
the document to another adult member of the intended recipient’s household or the
intended recipient’s employer, according to Sections 34–36 of the Act. If documents
are left with a person other than the intended recipient, that person must agree to
receive the documents and deliver them to the intended recipient.
      6.     If the intended recipient, a co-resident, or their employer cannot be
found (or are not willing to receive the documents), the documents may be left in
the residence or at a place in immediate connection with the residence, such as by
the door to the residence or in the mailbox associated with the residence, according
to Section 38 of the Act. For service in immediate connection with the residence to
constitute proper service, it must be unclear where the intended recipient is, and
there also must be a suspicion that the intended recipient has attempted to avoid
service.
                          Service on Haitham Mansi
      7.     At or around the beginning of April 2021, I was provided with a copy
of the complaint and summons for the above-captioned case, and instructed to
serve them on Haitham Mansi.
                                          2
      8.    According to a search of official public records conducted on or about
April 6, 2021, Haitham Mansi was determined to reside at Rabyvagen 28,
apartment number 1401 in Uppsala, Sweden.
      9.    On April 7, I traveled to Rabyvagen 28, which is a mid-rise apartment
building. Attached as Exhibit 1 is a photograph of the front door of Rabyvagen 28.
Mansi and his wife’s names were among the names listed adjacent to the doorbells
at the entrance to Rabyvagen 28. Attached as Exhibit 2 is a photograph of the
doorbells with Mansi’s name listed next to one of the doorbells. The mailboxes for
the individual apartments were situated inside the building. Attached as Exhibit 3
is a photograph of the mailboxes with Mansi’s name listed on one of the mailboxes.
      10.   I proceeded to Mansi’s apartment. Attached as Exhibit 4 is a
photograph of the door to Mansi’s apartment and the adjacent magazine rack. The
name card affixed to the magazine rack read: “Mansi/Haitham/Abdenafi.”
      11.   When I called at the door a man who appeared to be aged 35-40 years
opened the door. When I asked for Haitham Mansi, the man confirmed that Mansi
lives in the apartment but that he was away and was expected back in a couple
weeks. The man said he was Mansi’s relative but did not specify their relationship.
He did not wish to provide his name or receive the documents intended for Mansi.
      12.   A few minutes following our exchange, I placed a folder containing a
copy of the summons and complaint from the above-captioned case into the
mailbox belonging to Haitham Mansi. Attached as Exhibit 5 are photographs
which depict my placing the folder inside Mansi’s mailbox.
                                  Conclusion
      13.   Because this case was filed abroad, the complaint and summons need
not have been served by court personnel. I am not prohibited under Swedish law
from serving documents from cases filed abroad such as this case. In fact, for cases
filed abroad, unless the documents are served through the Central Authority of
                                         3
